        Case 4:11-cr-00233-BSM Document 230 Filed 03/16/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

v.                        CASE NO. 4:11-CR-000233-BSM-3

JOSE TRINIDAD VILLALOBOS-VILLA                                              DEFENDANT

                                         ORDER

       Jose Trinidad Villalobos-Villa’s motion for compassionate release [Doc. No. 227] is

denied because his health concerns do not warrant release. See, e.g., United States v. Ram,

2020 WL 3100837, at *3 (E.D. Ark. June 11, 2020). His Eighth Amendment claims are

dismissed because they are misplaced and he has failed to exhaust his administrative

remedies. See Muhammad v. Mayfield, 933 F.ed 993, 1002 (8th Cir. 2019).

       Villalobos-Villa was sentenced to 180 months of imprisonment and five years of

supervised release for aiding and abetting distribution of methamphetamine. Doc. No. 154.

He moves for compassionate early release, pursuant to 18 U.S.C. section 3582(c)(1)(A),

which requires consideration of 18 U.S.C. section 3553 sentencing factors.

       Villalobos-Villa contends that he qualifies for compassionate release because his

health conditions of obesity and hypertension put him at “extreme risk” of suffering severe

complications from COVID-19. Doc. No. 277 at 6. He attests that his facility is crowded

and that social distancing is not possible to prevent the spread of COVID-19. Id. at 4–5. He

also argues that the prison conditions are an “extraordinary and compelling” reason

warranting his compassionate release and violate the Eighth Amendment prohibition of cruel
        Case 4:11-cr-00233-BSM Document 230 Filed 03/16/21 Page 2 of 2




and unusual punishment. Id. at 9–10.

       The government argues that compassionate release is not warranted because general

concerns about exposure to the virus do not satisfy the “extraordinary and compelling”

requirement of section 3582. This is true because Villalobos-Villa stopped taking his blood

pressure medication in August 2020 because he no longer needed it and he has not presented

evidence of any other terminal illness or serious health condition that warrants release.

U.S.S.G. § 1B1.13. Doc. No 229 at 4–5. The government also argues that Villalobos-Villa

is ineligible for a sentence reduction because he is a danger to the community based on his

history of drug-related offenses and because he had been removed from the United States and

was under sentence for a previous drug-related offense when he committed the instant

offenses. Id. at 7.

       IT IS SO ORDERED this 16th day of March, 2021.




                                                   UNITED STATES DISTRICT JUDGE
